     Case: 1:18-cv-01465 Document #: 132 Filed: 04/18/19 Page 1 of 5 PageID #:3422



                  IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

LAURA MULLEN, individually and on
behalf of all others similarly situated,

                                Plaintiff,

v.
                                                               Case No. 18-cv-1465
GLV, INC., d/b/a SPORTS
PERFORMANCE VOLLEYBALL CLUB                                    Honorable Matthew F. Kennelly
and GREAT LAKES CENTER, an Illinois
corporation, RICKY BUTLER, an individual,
and CHERYL BUTLER, an individual,

                                Defendants.

                 DEFENDANTS’ MOTION FOR EXTENSION OF TIME
             TO RESPOND TO ALL OUTSTANDING DISCOVERY REQUESTS

        Defendants GLV, Inc., (“GLV”) Ricky Butler (“Rick”), and Cheryl Butler (“Cheryl”) by

and through their counsel, Danielle D’Ambrose of D’Ambrose P.C., respectfully request that this

Court enter an Order extending Defendants’ deadline to respond to all outstanding discovery to

May 30, 2019 and, in support thereof, state as follows:

        1.     On March 14, 2019, Defendants produced their supplemental discovery responses

to Plaintiff’s First Set of Interrogatories to Rick Butler, First Set of Interrogatories to Rick Butler,

First Set of Requests to Produce Documents and Things Directed to All Defendants.

        2.     On March 14, 2019, approximately 5 hours after Defendants produced their

supplemental discovery responses, Plaintiff requested a meet and confer claiming that portions of

Defendants’ discovery responses and production were deficient. Defendants agreed to provide

certain supplemental responses by April 22, 2019.
   Case: 1:18-cv-01465 Document #: 132 Filed: 04/18/19 Page 2 of 5 PageID #:3423



          3.   On March 22, 2019, Plaintiff issued a Third Set of Requests to Produce Documents

and Things Directed to All Defendants and Their Counsel. This Honorable Court ordered

Defendants to produce responsive documents on an expedited deadline of April 11, 2019.

          4.   On March 29, 2019, Plaintiff requested that Defendants supplement their responses

to Plaintiff's Limited Interrogatory No. 1 directed to all Defendants (which was served on April

17, 2018), and Interrogatory No. 5 directed to Cheryl Butler (which was served on May 7, 2018).

          5.   On March 29, 2019, Plaintiff's issued a Fourth Set of Requests to Produce directed

to all Defendants, a Fourth Set of Interrogatories directed to Defendant GLV, a Third Set of

Interrogatories directed to Rick Butler, and a Second Set of Interrogatories directed to Cheryl

Butler.

          6.   On April 2, 2019 Plaintiff's issued a First Set of Requests to Admit directed to

Defendants GLV, Inc. and Rick Butler. There are 117 Requests to Admit directed to Rick Butler

and an additional 17 to GLV.

          7.   On April 12, 2019 and April 16, 2019, Plaintiff requested that Defendants provide

supplemental responses to Plaintiff’s Third Set of Requests to Produce Documents and Things

Directed to All Defendants and Their Counsel, including all responsive Documents and

Communications through the present time.

          8.   The unreasonable manner in which Plaintiff continuously issues sets of discovery

requests and, almost immediately, demands supplemental responses has created an unmanageable

state of outstanding written discovery.

          9.   Moreover, due to Plaintiff’s actions with regard to written discovery, Defendants

have been in a near-constant state of answering discovery and producing documents. The
   Case: 1:18-cv-01465 Document #: 132 Filed: 04/18/19 Page 3 of 5 PageID #:3424



supplemental discovery and the answers to Plaintiff’s recently-issued discovery overlap in the

types of information and documents requested or relied upon.

       10.     Additionally, Defendants request additional time to respond to outstanding

discovery because the documents which require review are almost all in hard-copy form and

include lengthy transcripts and prior court files which require review.

       11.     Fact discovery does not close until August 26, 2019, so this request is not likely to

cause any delay in the discovery schedule.

       12.     In accordance with Local Rule 37.2, counsel for Defendants emailed Plaintiff’s

attorneys prior to the filing of this Motion, however, it was done so at a late hour. Defendants have

scheduled two other matters for presentment on Tuesday, April 23, 2019, and sought to present

this Motion on the same day. Defense counsel will continue to meet and confer with Plaintiff’s

attorneys leading up to the presentation of this Motion.

       WHEREFORE, Defendants request that this Honorable Court enter an Order extending

Defendants’ deadline to respond to all outstanding discovery to May 30, 2019 and for any other

relief this Court deems reasonable and just.



Dated: April 18, 2019

                                                           Respectfully Submitted,
                                                           GLV, INC., RICK BUTLER, and
                                                           CHERYL BUTLER

                                                      By: /s/ Danielle D’Ambrose
                                                          One of Their Attorneys
   Case: 1:18-cv-01465 Document #: 132 Filed: 04/18/19 Page 4 of 5 PageID #:3425



Danielle D’Ambrose
D’AMBROSE P.C.
500 North Michigan Avenue, Suite 600
Chicago, IL 60611
P: (312) 6396-4121 | F: (312) 574-0924
Danielle@DambrosePC.com
ARDC No. 6323782

Attorney for Defendants
   Case: 1:18-cv-01465 Document #: 132 Filed: 04/18/19 Page 5 of 5 PageID #:3426



                                 CERTIFICATE OF DELIVERY

The undersigned, an attorney, certifies that pursuant to Section X (E) of the General Order on
Electronic Case Filing for the Northern District of Illinois, service of the above and foregoing
document on all attorneys of record was accomplished through the Court’s Electronic Notice for
Registrants on April 18, 2019.



                                                            /s/ Danielle D’Ambrose
